DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment received on 08/16/2021 is acknowledged and entered. Claims 40-57 are currently pending in the application. 
                                                 Claim Objections
Claims 40, 46 and 52 are objected to because of the following:
Claim 52 recites: 
“52. A system …, comprising:
one or more processors; and a computer-readable medium including one or more sequences of instructions which, when executed by one or more processors, cause:
(a) a datastore of sponsorship records wherein each sponsorship record references a consumer record and a campaign record, and each campaign record references a sponsor record;
	(b)    a product record wherein the product record references a price;”
 which appears to be a clerical error. For the purposes of examination the Examiner understands the recited limitations as following:

“52. A system …, comprising:
one or more processors; and a computer-readable medium including one or more sequences of instructions which, when executed by one or more processors, cause:
(a) storing in a datastore [[of]] sponsorship records, wherein each sponsorship record references a consumer record and a campaign record, and each campaign record references a sponsor record; and  
	(b)  storing in the datastore a product record wherein the product record references a price;”

Same rationale applied to claims 40 and 46.
                                                    Preliminary Note
	During patent examination, the pending claims must be interpreted as broadly as their terms reasonably allow. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 320,322 (Fed. Cir. 1999). In determining the patentability of claims, the PTO gives claim language its broadest reasonable interpretation" consistent with the specification and claims. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1027 (Fed. Cir. 1997). See MPEP § 904.1.

                             Claim Rejections - 35 USC § 101
            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
             Claims 40-57 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
In determining whether a claim falls within an excluded category, the Examiner is guided by the Court’s two-part framework, described in Mayo and Alice. Id. at 217-18 (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 75-77 (2012)); Bilski v. Kappos, 561 U.S. 593, 611 (2010); 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019), and the October 2019 Update of the 2019 Revised Guidance (Oct. 17, 2019).
Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability (i.e., laws of nature, natural phenomena, and abstract ideas).  Alice Corp. v. CLS Bank Int'l, 573 U. Step 1: Yes).
Next, the claim is analyzed to determine whether it is directed to a judicial exception. 
	Claim 40 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more of make purchases that are directly paid for by third parties. The claim recites:
(a)    a datastore of sponsorship records wherein each sponsorship record references a consumer record and a campaign record, and each campaign record references a sponsor record;
(b)    a product record wherein the product record references a price;
(c)    receiving a signal that references a product record and a consumer record;
(d)    retrieving a set of sponsorship records that reference the consumer record,
(e)    automatically selecting one sponsorship record from the set of sponsorship records that reference the consumer record;
(f)    identifying the sponsor record associated with the selected sponsorship record;
(g)    assessing the price referenced by the product record to the identified sponsor as a financial transaction
(h)    initiating delivery of the product.

The limitations of storing; receiving; retrieving; selecting; identifying; assessing, and initiating, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components. (Note: the Examiner’s language (e.g. “storing”; “receiving”, etc.) is an abbreviated reference to the rather detailed claim steps and is not an oversimplification of the claim language; the Examiner employing such shortcuts (that refer to more specific steps) when attempting to explain the rejection).That is, other than reciting “by a processor,” nothing storing sponsorship records and product records” and “selecting one sponsorship record from the set of sponsorship records that reference the consumer record” in the context of this claim encompasses making notes which sponsor is ready to sponsor purchases of which customer. Similarly, “assessing the price referenced by the product record to the identified sponsor” and “initiating delivery of the product” steps represent pure mental activity and/or certain methods of organizing human activity, such an administrator allocates products selected by the customer to a sponsor account to be paid by the sponsor, and authorizes said transaction. Thus, aside from the general technological environment (addressed below), it covers purely mental and/or certain methods of organizing human activity processes, and the mere nominal recitation of a generic network appliance (e.g. an interface for inputting or outputting data, or generic network-based storage devices and displays) does not take the claim limitation out of the mental or mathematical processes and/or certain methods of organizing human activity grouping.
	Regarding selecting; identifying, and assessing steps, the utilizing statistical tools to process the data and to output the estimated values - said functions could be performed by a human using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas (e.g., mental comparison regarding a sample or test subject to a control or target data in Ambry, Myriad CAFC, or the diagnosing an abnormal condition by performing clinical tests and thinking about the results in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) (Grams)). In Grams, the recited functions require obtaining data or patient information (from Gottschalk v. Benson, 409 U.S. 63, 65, 93 S.Ct. 253, 254, 34 L.Ed.2d 273 (1972). Moreover, the Federal Circuit has held, “without additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.” Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014).
	It is similar to other abstract ideas held to be non-statutory by the courts (see Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363 (Fed. Cir. 2015)—tailoring sales information presented to a user based on, e.g., user data or time data; Electric Power Grp., LLC v. Alstom S.A., 830 F.3d 1350 (Fed. Cir. 2016)—process of gathering and analyzing information of a specified content, then displaying the results; buySAFE, Inc. v. Google, Inc., 765 F.3d 1350 (Fed. Cir. 2014)—creating a contractual relationship; similar because this also characterizes the invention at another level of abstraction.  These cases all also describe the significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant 
storing; receiving
	As per storing and receiving limitations, it has been held that “As many cases make clear, even if a process of collecting and analyzing information is ‘limited to particular content’ or a particular ‘source,’ that limitation does not make the collection and analysis other than abstract.” SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018) (citation omitted); see also In re Jobin, 811 F. App’x 633, 637 (Fed. Cir. 2020) (claims to collecting, organizing, grouping, and storing data using techniques such as conducting a survey or crowdsourcing recited a method of organizing human activity, which is a hallmark of abstract ideas).
	Therefore, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind and certain methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Mental Processes” and/or “Certain Methods Of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. (Step 2A – Prong 1: Yes).
	Further, the Examiner determined that this judicial exception is not integrated into a practical application, because there are no meaningful limitations that transform the exception into a patent eligible application. In particular, the claim recites an additional elements – using a processor to perform storing; receiving; retrieving; selecting; identifying; assessing, and initiating steps. However, the processor in each step is recited (or implied) at a high level of generality, i.e., as a generic processor performing a generic computer functions of processing data, including receiving, storing, comparing, and outputting data. This generic processor limitations is nor more than mere instructions to apply the exception using a generic computer component. The processor that performs the recited steps merely automates these steps which can be done mentally or manually. Thus, while the additional elements have and execute instructions to perform the abstract idea itself, this also does not serve to integrate the abstract idea into a practical application as it merely amounts to instructions to "apply it."  The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools in a conventional way to improve the functioning of the abstract idea identified above.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.  None of the additional elements "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). 
	As per storing, collecting and distributing data limitations, these recitations amounts to mere data gathering and/or outputting, is insignificant post-solution or extra-solution component and represents nominal recitation of technology. Insignificant "post-solution” or “extra-solution" activity means activity that is not central to the purpose of the method invented by the applicant. However, “(c) Whether its involvement is extra-i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the execution of the claimed method steps. Use of a machine or apparatus that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would weigh against eligibility”. See Bilski, 138 S. Ct. at 3230 (citing Parker v. Flook, 437 U.S. 584, 590, 198 USPQ 193, ___ (1978)). Thus, claim drafting strategies that attempt to circumvent the basic exceptions to § 101 using, for example, highly stylized language, hollow field-of-use limitations, or the recitation of token post-solution activity should not be credited. See Bilski, 130 S. Ct. at 3230. 
	Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore, the claim is directed to an abstract idea. (Step 2A – Prong 2: No).
	At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a non-abstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. 
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the storing; receiving; retrieving; selecting; identifying; assessing, and initiating steps amount to no more than mere instructions to apply the exception using a generic computer component. The storing; receiving and retrieving steps were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer components: “computer servers 102 (including, but not limited to, server farms, 
distributed computers, and/or other scalable server technologies) and physical network connections 108 (including, but not limited to, ethernet, wi-fi, and/or other electronic data networks) that facilitate electronic communication from the Sponsorship System 100 to any remote terminal 110 (including, but not limited to, personal computers, server computers, mobile devices, tablets, and/or other input/output devices).” (Specification, [0039]); and “A Web Page is a type of Uniquely Structured Document that uses markup 
languages such as HTML, HTMLS, XHTML, WML, etc. to format the contents of the 
Uniquely Structured Document.  One of ordinary skill in the art will be familiar with these and similar technologies.” (Specification, [0071]). Thus, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. 
do not improve the functioning computers itself, including of the processor(s) or the network elements. There are no physical improvements in the claim, like a faster processor or more efficient memory, and there is no operational improvement, like mathematical computation that improve the functioning of the computer. Applicant did not invent a new type of computer. Applicant like everyone else programs their computer to perform functions. The Supreme Court in Alice indicated that an abstract claim might be statutory if it improved another technology or the computer processing itself. Using a (programmed) computer to implement a common business practice does neither. 	The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, and transmitting data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves 
	For example, in comparison to the decision in Enfish, LLC v. Microsoft Corporation, et al. (Enfish), claim 40 of the current application does not provide specific improvements in computer capabilities. In Enfish, Court found that claims are directed to a specific improvement to the way computers operate, - a particular database technique - in how computers could carry out one of their basic functions of storage and retrieval of data.  The present case is different: the focus of the claims is not on such an improvement in computers as tools, but on certain independently abstract ideas that use computers as tools. There is no technological improvement described in the current application; the steps of storing; receiving; retrieving; selecting; identifying; assessing, and initiating do not improve the functioning computers itself, including of the processor(s) or the network elements; do not recite physical improvements in the claim, like a faster processor or more efficient memory, and do not provide operational improvement, like mathematical computation that improve the functioning of the computer. The claimed invention merely utilizes conventional computing and network elements for transmitting and storing data. The conclusion that the claim 40 of the instant invention is not directed to an improvement of an existing technology is bolstered by the Specification teachings that the claimed invention achieves other benefits, such as “linking the consumer directly to the sponsor eliminates the vast majority of inefficiencies, inaccuracies, and guesswork involved in commercial sponsorships and advertising” (Specification, [0018]). Thus, the current application’ solution to the problem of inefficient advertising is not technological, but “business solution”, or 
	Furthermore, there is no transformation recited in the claim as understood in view of 35 USC 101. The steps of storing; receiving; retrieving; selecting; identifying; assessing, and initiating merely represent abstract ideas which cannot meet the transformation test because they are not physical objects or substances. Bilski, 545 F.3d at 963. Said steps are nothing more than mere manipulation or reorganization of data, which does not satisfy the transformation prong. It is further noted that the underlying idea of the recited steps could be performed via pen and paper or in a person's mind. Moreover, “We agree with the district court that the claimed process manipulates data to organize it in a logical way such that additional fraud tests may be performed. The mere manipulation or reorganization of data, however, does not satisfy the transformation prong.” and “Abele made clear that the basic character of a process claim drawn to an abstract idea is not changed by claiming only its performance by computers, or by claiming the process embodied in program instructions on a computer readable medium. Thus, merely claiming a software implementation of a purely mental process that could otherwise be performed without the use of a computer does not satisfy the machine prong of the machine-or-transformation test”. CyberSource, 659 F.3d 1057, 100 U.S.P.Q.2d 1492 (Fed. Cir. 2011)   
	Therefore, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, because, when considered separately and in combination, the claim do not add significantly more to the exception.   Considered separately and as an ordered combination, the claim elements do not provide an improvement to another technology or technical field; do not provide an improvement to the functioning of the computer itself; do not apply the judicial exception by use of a particular machine; do not effect a transformation or reduce a particular article to a different state or thing; and do not add a specific limitation other than what is well-understood, routine and conventional in the operation of a generic computer. None of the hardware recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Id., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)). Accordingly, claim 40 is not directed to significantly more than the exception itself, and are not eligible subject matter under § 101. The claim is not patent eligible. (Step 2B: No).
Further, although the Examiner takes the steps recited in the independent claim as exemplary, the Examiner points out that limitations recited in dependent claims 41-45 further narrow the abstract idea but do not make the claims any less abstract. Dependent claims 41-45 each merely add further details of the abstract steps recited in claim 40 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. These claims "add nothing of practical significance to the underlying idea," and thus do not transform the sales transaction into patentable subject matter. Ultramercial, 772 F.3d at 716. Therefore, dependent claims 41-45 are also directed to non-statutory subject matter. 

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 40-41, 44-47, 50-53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Alvernaz et al. (US 2014/0039941 A1).

	Claims 40, 46 and 52.  Alvernaz et al. (Alvernaz) discloses a computer-implemented method that allows users to make purchases that are directly paid for by third parties, comprising:
	(a)    a datastore of sponsorship records wherein each record references a user record (registration and/or account data) and a campaign (a market place related to a future sporting event, or a program) record, and each campaign record references a registering using the registration module and maintaining user information wherein the user information includes a personal identifier and a third party entity chosen to sponsor on-line transactions 501) 
	(b)    a product record wherein the product record references a price; [0043]
	(c)    receiving a signal that references a product record and a consumer record; (entering a bid price by the registered user) [0043] 
	(d)    retrieving a set of sponsorship records that reference the consumer record, [0048]-[0049]
	While Alvernaz does not explicitly teach: (e)  automatically selecting one sponsorship record from the set of sponsorship records that reference the consumer record, Alvernaz discloses: storing and maintaining user information wherein the user information includes a personal identifier and a third party entity chosen to sponsor on-line transactions [0047], thereby suggesting the recited limitations. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alvernaz to include the recited limitations, as suggested in Alvernaz, for the benefit of facilitating online wagering of the transferable tickets, as specifically stated in Alvernaz.
	Alvernaz, as modified, further teaches:
	(f)    identifying the sponsor record associated with the selected sponsorship record; [0047]-[0049]
	(g)    assessing the price referenced by the product record to the identified sponsor as a financial transaction [0048]; [0049]
	(h)    initiating delivery of the product. (delivering the transferable tickets) [0048]


	Claims 44, 50 and 56.  The method of claim 40 further comprising one or more external notification and response mechanisms to verify the user. Alvernaz, [0006]; [0048]

	Claims 45, 51 and 57.  The method of claim 40 further comprising signaling one or more external devices to initiate delivery of the product, and optionally, to deliver one or more interstitial products. Alvernaz, [0048]

Claims 42-43, 48-49 and 54-55 are rejected under 35 U.S.C. 103 as being unpatentable over Alvernaz in view of Steelberg et al. (US 2011/0106632 A1).

	Claims 42, 48 and 54. While Alvernaz discloses that a sponsorship record is referenced by each of the user account, Alvernaz does not specifically teach selecting a plurality of sponsorship records from the set of sponsorship records associated with the consumer record, which is disclosed in Steelberg et al. (Steelberg). [0034]
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alvernaz to include the recited limitations, as disclosed in Steelberg, because it would advantageously allow for the obtaining of an endorsement or sponsorship either from a specific individual, a 

identifying sources of income, keeping track of deductible expenses, preparing tax returns and supporting items reported on the tax returns. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Alvernaz to include the “recording at least one financial transaction” limitation for the benefit of monitoring the progress of the business, preparing financial statements, identifying sources of income, keeping track of deductible expenses, preparing tax returns and supporting items reported on the tax returns.

	Claims 43, 49 and 55.  The method of claim 42 further comprising delivery of one or more interstitial products. Alvernaz, [0048]








Response to Arguments
Applicant's arguments filed 10/12/2020 have been fully considered but they are not persuasive. 
Applicant argues that the claims at issue are patent-eligible, because the term “sponsorship record”, as defined in the specification, is a particular and novel type of record, used in a particular manner. Specification [0076].
	The Examiner respectfully disagrees. Notwithstanding that “‘the § 101 patent-eligibility inquiry and, say, the § 102 novelty inquiry might sometimes overlap’ ... a claim for a new abstract idea is still an abstract idea..” Synopsys, Inc. v. Mentor Graphics
Corp., 839 F.3d 1138, 1151 (Fed. Cir. 2016) (quoting Mayo, 132 S. Ct. at 1304). The question in the second step of the patent-eligibility analysis is not whether a claimed element is novel, but rather, as set forth above, whether the implementation of the abstract idea involves “more than performance of ‘well-understood, routine, [and] conventional activities previously known to the industry.’” Content Extraction & Transmission LLCv. Wells Fargo Bank, N.A., 776 F.3d 1343, 1347-48 (Fed. Cir. 2014) (quoting Alice, 134 S. Ct. at 2359). Furthermore, “Novelty and non-obviousness have no bearing on   whether  a  claim  recites  an  abstract idea. Indeed, the Federal Circuit has made this clear -rejecting an argument substantially similar to Appellants' in Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) “”Even newly discovered judicial exceptions are still exceptions, despite their novelty”. Ultramerical, 10: “We do not agree with Ultramerical that the addition of merely novel or non-routine components to the claimed idea necessarily turns an abstraction into something concrete”. Moreover, “Novelty, however, is not the issue when determining whether a claimed See Parker v. Flook, 437 U.S. 584, 588 (1978). Instead, the claims must provide "an element or combination of elements that is 'sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the [ineligible concept] itself." Alice, 134 S. Ct. at 2355”.
	Here, the recited computing components are generic and conventional, and there is no indication that the implementation of the recited steps requires something apart from the routine and conventional computer functions, such as receiving, storing, processing, and displaying data. Furthermore, the fact that the claims address the problem of inefficient commercial advertising (Specification, [0018]) does not establish that the implementation of the abstract idea involves something other than well-understood, routine, and conventional computer functions because, as set forth above, inefficient commercial advertising is not an issue unique to computer technologies. 

Applicant argues that the claims are directed to an improvement in computer functionality (reducing database size and processing power/time); they involve a technological solution to a challenge unique to the internet; and they recite a particular method of achieving a result, rather than the result itself.
	The Examiner respectfully disagrees. The background of the application does not provide any indication that the processor is anything other than a generic, off-the-shelf computer components: “computer servers 102 (including, but not limited to, server farms, distributed computers, and/or other scalable server technologies) and physical network connections 108 (including, but not limited to, ethernet, wi-fi, and/or other electronic data networks) that facilitate electronic communication from the Sponsorship System 100 to any remote terminal 110 (including, but not limited to, personal computers, server computers, mobile devices, tablets, and/or other input/output devices).” (Specification, [0039]); and “A Web Page is a type of Uniquely Structured Document that uses markup languages such as HTML, HTMLS, XHTML, WML, etc. to format the contents of the Uniquely Structured Document.  One of ordinary skill in the art will be familiar with these and similar technologies.” (Specification, [0071]). Thus, the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). 
As per “reducing database size and processing power/time” statement, the Specification completely silent regarding “reducing database size and processing power/time”. Applicant appears to speculate and provide conclusory statements regarding possible effects achieved by the invention, and provides no substantial evidence to support his/her statement.

	Applicant argues that, similar to BASCOM and Amdocs, the claims at issue 
involve particular arrangement of generic computer and network components that makes the claims eligible.
	In response, the Examiner respectfully notes that in comparison to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC (Fed. Cir. 2016)(BASCOM), the claim at issue remains ineligible. In BASCOM, the Federal Circuit seemed to focus on the "technical aspects" of the claimed invention and stated that while filtering content on the Internet was already a known concept, the patent describes how its particular arrangement of elements is a technical improvement over prior art ways of filtering such i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user.”
Contrary to BASCOM, claim 40 does not include any recitation directed to the non-conventional and non-generic arrangement of the additional elements. Claim 40 requires only generic computer components which can be found in conventional personal computers, server computers, mobile devices, tablets, and/or other input/output devices, and an Internet connection for receiving, storing, processing and communicating data. (Specification, [0039]). These generic computer elements are recited at a high level of generality and perform the basic functions of a computer, such as receiving, storing, processing and outputting data that would be needed to apply the abstract idea via a computer. Merely using generic computer components to perform the above identified basic computer functions to practice or apply the judicial exception does not constitute a meaningful limitation that would amount to significantly more than the judicial exception. Accordingly, contrary to BASCOM, claim 40 does not provide a technical improvement in inefficient commercial advertising, and does not require the non-conventional and non-generic arrangement of the additional elements.
	As per Amdocs argument, contrary to Amdocs, wherein the “enhancement”, or “in a distributed fashion” and the “close to the source” of network information requirements is realized due to the distributed, remote enhancement that provided an technological solution to a technological problem. As stated in the Specification [0018], the claimed invention provides benefit such as “linking the consumer directly to the sponsor eliminates the vast majority of inefficiencies, inaccuracies, and guesswork involved in commercial sponsorships and advertising” (Specification, [0018])." Thus, the current application’ solution to the problem of inefficient advertising does not constitute providing a technological solution to a technological problem

	Applicant further argues that “Alvernaz does not disclose “a datastore of sponsorship records” as claimed in the present application. This conclusion is reinforced by the fact that the “third party entity chosen to sponsor on-line transactions” is provided by the user during registration and maintained as “user information.”” Also, “the Alvernaz specification’s imprecise and unexplained (and most likely incorrect) use of the term “sponsor” in describing how conventional purchases may be made in a conventional marketplace in no way describes or even suggests the element of “datastore of sponsorship records” as set forth in the present claims.”
In response, the Examiner points out that claim 40, as currently recited, does not preclude the user to choose a third party entity; in fact the manner of choosing a sponsor is irrelevant to the claimed method. Claim 40 recites: “(a) a datastore of sponsorship records wherein each sponsorship record references a consumer record and a campaign record, and each campaign record references a sponsor record,” and Specification [0020] provides the following definition of the term “sponsor”: “a third party entity chosen to sponsor on-line transactions”, which meets the requirements of the claim 40. It appears that, arguing over Alvernaz reference, Applicant relies on certain features disclosed in Applicant’s Specification which are not recited in the rejected claim(s).  However, although the claims are interpreted in light of the Specification, limitations from the Specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Applicant further argues that Steelberg teaches away from the present invention in that Steelberg teaches a process of matching ads to content; the present invention
teaches a process that consequently enables the matching of ads to individual users.
The Examiner respectfully disagrees, and notes that "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed .... " In re Fulton, 391 F.3d 1195,1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). >See also MPEP § 2123." Steelberg’s disclosure does not rise to a teaching away simply because it opts not to use the claimed consequently matching of ads to individual users; there is no evidence of record that including the matching ads to content step would render it unsatisfactory for its intended purpose.  . 

	










Conclusion

The prior art search has been conducted; however, no new pertinent references were uncovered.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Igor Borissov whose telephone number is 571-272-6801. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Darnell M. Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
          Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.	Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/IGOR N BORISSOV/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        08/18/2021